Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.
 

Claims 1-11 and 14-22 are pending.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 15-20 are cancelled.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to anticipate or render obvious the combined elements/steps of “distributing a first subset of service keys to a first device and distributing a second subset of the service keys to a second device paired with the first device, wherein the first subset is different from the second subset and the first device is associated with a viewing device” in combination with “scrambling packets of media content associated with a channel during an entitlement period” in further combination with “including: encrypting a first subset of the packets and a second subset of the packets using at least one control word for the entitlement period to generate a first subset of encrypted media content packets and a second subset of encrypted media content packets respectively” in further combination with “selecting a first service key from the first subset of the service keys and selecting a second service key from the second subset of the service keys, and encrypting the at least one control word using the first service key to generate a first encrypted control word and using the second service key to generate a second encrypted control word” in further combination with “and transmitting the at least one encrypted control word along with the encrypted media content to at least one of the first device or the second device” in further combination with “wherein the transmitting causes the first device to obtain the packets for viewing, including causing the first device to decrypt the first subset of encrypted media content packets using the first service key and causing the second device to facilitate decryption of the second subset of encrypted media content packets using the second service key” as recited in the claim.
Independent claim 8 is allowed for similar reasons as claim 1. Dependent claims 2-7, 9-11, 14, 21 and 22 are allowed based on their dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-11, 14, 21 and 22 are allowed. Claims 12, 13 and 15-20 are cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        April 20, 2022